         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 SYNKLOUD TECHNOLOGIES,                        §
 LLC,                                          §
          Plaintiff,                           §
                                               §     CIVIL ACTION 6:19-cv-00526-ADA
 v.                                            §
                                               §
 DROPBOX, INC.,                                §
           Defendant.                          §



                   ORDER DENYING DEFENDANT DROPBOX’S
              MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
       Came on for consideration this date the Motion of Defendant Dropbox to transfer under 28

U.S.C. § 1404(a), filed on November 26, 2019. ECF No. 19. Plaintiff SynKloud Technologies,

LLC (“SynKloud”) filed its response on December 10, 2019 (ECF No. 23) and Dropbox replied

on December 23, 2019 (ECF No. 26). After careful consideration of the above briefing, the Court

DENIES Dropbox’s motion to transfer the case to the Northern District of California.

       I.      Factual Background and Procedural History

       SynKloud filed this lawsuit on September 6, 2019 alleging infringement of U.S. Patent

Nos. 8,606,880 (the “’880 Patent”); 8,856,195 (the “’195 Patent”); 8,868,690 (the “’690 Patent”);

9,219,780 (the “’780 Patent”); 9,239,686 (the “’686 Patent”); and 10,015,254 (the “’254 Patent”)

(collectively, the “Patents-in-Suit”). ECF No. 1. The title of the ’880 Patent is “Use of Wireless

Devices’ External Storage.” According to SynKloud, the ’880 Patent “focuses on how a wireless

device can actually use external storage provided by a storage server… [and] also includes how a

wireless device can download data to its external storage.” ECF No. 1 Ex. 2A at 21. The title of

the ’195 and ‘780 Patents are “Method and System for Wireless Device Access to External


                                                1
          Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 2 of 14




Storage.” ECF. No. 1 at 11, 17. According to SynKloud, the ’195 Patent “focuses on how a wireless

device can actually use external storage provided by a storage server.” ECF No. 1 Ex. 2B at 7.

Whereas, the ’780 Patent “focuses on a wireless device accessing and using external storage space

provided by a server.” ECF No. 1 Ex. 2D at 7. The title of the ’690 Patent is “System and Method

for Support Wireless Device Access to External Storage.” ECF. No. 1 at 14. According to

SynKloud, the ’690 Patent “focuses on how a wireless device can actually use external storage

provided by a storage server.” ECF No. 1 Ex. 2C at 7. The title of the ’686 Patent is “Method and

Apparatus for Wireless Device Access to External Storage.” ECF. No. 1 at 20. According to

SynKloud, the ’686 Patent “focuses on a wireless device accessing and using external storage

space provided by a server.” ECF No. 1 Ex. 2E at 7. The title of the ’254 Patent is “System and

Method for Wireless Device Access to External Storage.” ECF. No. 1 at 23. According to

SynKloud, the ’254 Patent “relates to wireless devices accessing and using external storage spaces

provided by one or more servers.” ECF No. 1 Ex. 2F at 8.

        SynKloud alleges that Dropbox’s storage services1 use patent infringing Dropbox servers

that operate with client-side Dropbox software which is connected through wireless networks

including, Dropbox Mobile Applications, Web browser interface and/or Desktop Applications

(collectively, “Accused Products and/or Services”). ECF No. 1 at 3. Dropbox filed a motion to

transfer venue under 28 U.S.C. § 1404(a) requesting that the case be transferred to the Northern

District of California (“NDCA”). ECF No. 19 at 1.

        II.      Standard of Review

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties and witnesses, a

district court may transfer any civil action to any other district or division where it might have been


1
 The Dropbox storage services at issue include Dropbox Cloud Personal, Plus, Professional, Standard, Advanced,
Business and/or Enterprise Version. Id. at 3.

                                                       2
         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 3 of 14




brought or to any district or division to which all parties have consented. “Section 1404(a) is

intended to place discretion in the district court to adjudicate motions for transfer according to an

‘individualized, case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

The party moving for transfer carries the burden of showing good cause. In re Volkswagen of Am.,

Inc., 545 F.3d 304, 314 (5th Cir. 2008) (hereinafter “Volkswagen II”) (“When viewed in the context

of § 1404(a), to show good cause means that a moving party, in order to support its claim for a

transfer, must . . . clearly demonstrate that a transfer is ‘[f]or the convenience of parties and

witnesses, in the interest of justice.’”) (quoting 28 U.S.C. § 1404(a)).

       “The preliminary question under § 1404(a) is whether a civil action ‘might have been

brought’ in the destination venue.” Volkswagen II, 545 F.3d at 312. If so, in the Fifth Circuit, the

“[t]he determination of ‘convenience’ turns on a number of public and private interest factors,

none of which can be said to be of dispositive weight.” Action Indus., Inc. v. U.S. Fid. & Guar.

Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1) the relative ease of access

to sources of proof; (2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other practical problems that

make trial of a case easy, expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d 201, 203

(5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to Piper Aircraft Co. v. Reyno, 454 U.S. 235,

241 n.6 (1982)). The public factors include: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws of the application of foreign law.” Id. Courts evaluate these factors based on




                                                  3
           Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 4 of 14




“the situation which existed when suit was instituted.” Hoffman v. Blaski, 363 U.S. 335, 343

(1960).

          Courts may “consider undisputed facts outside the pleadings, but it must draw all

reasonable inferences and resolve all factual conflicts in favor of the non-moving party.”

Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636,

at *2 (E.D. Tex. May 22, 2018). “The court cannot transfer a case where the result is merely to

shift the inconvenience of the venue from one party to the other.” Sivertson v. Clinton, 2011 WL

4100958, at *3 (N.D. Tex. Sept. 14, 2011) (Fitzwater, C.J.) (citing Fowler v. Broussard, 2001 WL

184237, at *6 (N.D. Tex. Jan. 22, 2001) (Fitzwater, J.) ).

          A plaintiff’s choice of venue is not an independent factor in the venue transfer analysis,

and courts must not give inordinate weight to a plaintiff’s choice of venue. Volkswagen II, 545

F.3d at 314 n.10, 315 (“[W]hile a plaintiff has the privilege of filing his claims in any judicial

division appropriate under the general venue statute, § 1404(a) tempers the effects of the exercise

of this privilege.”). Ordinarily, “[t]he plaintiff’s choice of venue is ... entitled to deference.” AT&T

Intellectual Prop. I, L.P. v. Airbiquity Inc., 2009 WL 774350, at *1 (N.D. Tex. Mar. 24, 2009)

(Lynn, J.) (footnotes omitted) (quoting Volkswagen II, 545 F.3d at 315). However, “when the

transferee venue is not clearly more convenient than the venue chosen by the plaintiff, the

plaintiff’s choice should be respected.” Id. at 315; see also QR Spex, Inc. v. Motorola, Inc., 507

F.Supp.2d 650, 664 (E.D. Tex. 2007) (characterizing movant’s burden under § 1404(a) as

“heavy”).




                                                   4
         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 5 of 14




       III.    Discussion regarding transfer to the Northern District of California

               a. Relative ease of access to sources of proof

       In considering the relative ease of access to proof, a court looks to where documentary

evidence, such as documents and physical evidence, is stored. Volkswagen II, 545 F.3d at 316.

Dropbox argues that this factor weighs in favor of transfer because “nearly all of the relevant

documents are located in the transferee district.” ECF No. 19 at 6. More specifically, Dropbox

asserts that “documents describing the design and operation of the accused technology were

created in NDCA or in Seattle, and any hardcopy documents are located there.” Id at 7. Dropbox

also asserts that employees responsible for “the design, development, finances, and marketing of

the accused technology” are in NDCA or Seattle. Id at 6. Finally, Dropbox asserts that Dropbox’s

source code, “is maintained on servers” in NDCA and that the “security of this code is of utmost

important to Dropbox.” Id. at 7.

       In its response, SynKloud makes two counter-arguments regarding Dropbox’s source of

proof. First, SynKloud argues that Dropbox has failed to specifically identify any Dropbox

employee or document that cannot be produced in this District. ECF No. 23 at 1-2. More generally,

SynKloud asserts that any relevant documents are in electric form, making them as accessible in

this District as in any other. Id. at 2. Second, SynKloud argues that Dropbox downplays its

substantial presence in this District. Id. at 1. Specifically, SynKloud asserts that Dropbox

“maintains over 200 employees, including engineers and managers representing almost every team

within the Company,” in its Austin, Texas location. Id. SynKloud argues that according to publicly

available information, there are employees located in Austin who can provide critical testimony

supporting SynKloud’s infringement, both direct and indirect, and damages theories. Id. at 2.

SynKloud also points to several job listings for engineering/technical positions available at the



                                                5
          Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 6 of 14




Austin office which relate to Customer Experience, which is one of the key accused features. Id.

at 11.

         Regarding its own sources of proof, SynKloud asserts that none of its members, directors,

or officers reside in NDCA and none of the relevant documents concerning the Patents-in-Suit are

located there. Id. at 4. SynKloud claims that SynKloud’s principal member and President, Robert

Colao, who is the most knowledgeable person to testify regarding SynKloud’s licensing efforts of

the Patents-in-Suit and any other company related topics, resides in New York, New York. Id. at

3.

         In its reply, Dropbox makes several counter-arguments. First, Dropbox argues that this

District does not have “equal access to documentary and physical evidence.” ECF No. 26 at 3. In

particular, Dropbox asserts that the argument SynKloud makes that “because the documents are

stored electronically, this factor is neutral,” should be rejected by this court. Id. Dropbox also

asserts that since it is undisputed that Dropbox’s documentary evidence was generated and is

stored in San Francisco, this factor weighs in favor of transfer to NDCA. Id. Second, Dropbox

argues that SynKloud is incorrect when it asserts there may be potential witnesses in Austin. Id. at

4. Instead, Dropbox argues that SynKloud “generate[d] a list of names without considering the

likelihood that they would need to attend trial.” Id. In fact, Dropbox recites that it will not call any

Austin Dropbox employees to trial or by deposition. Id. at 9. Third, Dropbox asserts that the

existence of its Austin office and employees is irrelevant because its Austin is not alleged to have

any connection to the events giving rise to this infringement action. Id. at 7. Lastly, Dropbox

counters SynKloud’s assertion that the location of SynKloud’s witnesses is neutral to the transfer,

based on Federal Circuit precedent. Id. at 7-8. Dropbox argues the number of witness from




                                                   6
            Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 7 of 14




Dropbox will far outnumber SynKloud’s one identified witness, making the NDCA would clearly

more convenient and less expensive. Id at 8.

         In a previous order, the Court lamented about the fact that the “relative ease of access to

sources of proof” factor, namely the location of documents, is out of touch with modern patent

litigation.2 However, the Court recognizes, although begrudgingly, it must follow Fifth Circuit

precedent. Thus, the Court finds that the “relative ease of access to sources of proof” slightly

weighs in favor of the requested transfer for the following reasons: First, although SynKloud

asserts that its documents are in or accessible from WDTX, because Dropbox is the accused

infringer, it is likely that it will have the bulk of the documents that are relevant in this case. See,

e.g., In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009) (“In patent infringement cases,

the bulk of the relevant evidence usually comes from the accused infringer. Consequently, the

place where the defendant's documents are kept weighs in favor of transfer to that location.”).

Therefore, the Court finds that the location of the documents relevant in this case weighs towards

transfer.


2
  See Fintiv, Inc. v. Apple, Inc., No. 6:18-cv-00372-ADA, 2019 WL 4743678, at *4 (W.D. Tex. Sept. 13, 2019).
“Finally, although the Court wishes to make clear that it has followed Fifth Circuit precedent regarding this factor,
the Court believes that this factor is at odds with the realities of modern patent litigation. In particular, based on this
Court’s experience, in modern patent litigation, all (or nearly all) produced documents exist as electronic documents
on a party’s server. Then, with a click of a mouse or a few keystrokes, the party produces these documents. In
modern patent litigation, documents are located on a server, which may or may not be in the transferee district (or
given the use of cloud-based storage, may be located on multiple servers in multiple districts, or even multiple
countries) and are equally accessible from both the transferee and transferor districts. Therefore, in this Court’s
view, there is no difference in the relative ease of access to sources of proof from the transferor district as compared
to the transferee district when the vast bulk of documents are electronic. District courts—particularly those with
patent-heavy dockets which have very significant document productions—have recently begun to acknowledge this
reality. Uniloc USA Inc. v. Samsung Elecs. Am., No. 2:16-cv-00642-JRG, ECF No. 216 at 8-9 (E.D. Tex. Apr. 19,
2017) (“Despite the absence of newer cases acknowledging that in today’s digital world computer stored documents
are readily moveable to almost anywhere at the click of a mouse, the Court finds it odd to ignore this reality in favor
of a fictional analysis that has more to do with early Xerox machines than modern server forms.”). But, under
current Fifth Circuit precedent, the physical location of electronic document does affect the outcome of this factor.
See, e.g., Volkswagen II, 545 F.3d at 316. Even though it would not have changed the outcome of this motion, this
Court expresses its hope that the Fifth Circuit will consider addressing and amending its precedent in order to
explicitly give district courts the discretion to fully take into consideration the ease of accessing electronic
documents.” Id.


                                                             7
         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 8 of 14




       Second, the Court finds that, for party witnesses, NDCA and WDTX are equally

convenient. More specifically, while Dropbox has identified multiple employees in NDCA with

relevant information and states that it will not call any Austin Dropbox employees at trial,

SynKloud identifies at least six employees for which WDTX is more convenient than NDCA.

SynKloud also identifies at least six Austin Dropbox employees who may have relevant

information. Furthermore, SynKloud asserts that some of the Austin-based Dropbox employees

may have knowledge of Dropbox’s CX (Customer Experience) including “Desktop app” and

“mobile app” that could support SynKloud’s indirect infringement claims. ECF No. 23 at 8-9.

Because the parties have identified a potential witnesses in both NDCA and WDTX (with varying

levels of specificity), the Court finds that party witnesses are neutral in terms of transfer. Thus,

because the location of documents weighs in favor of transfer and the location of party witnesses

is neutral towards transfer, the Court finds that the relative ease of access to sources of proof only

slightly weighs in favor of transfer.

               b. Availability of compulsory process to secure the attendance of witnesses

       The next factor the Court considers is the availability of compulsory process to secure the

attendance of witnesses, particularly non-party witnesses whose attendance may need to be secured

by a court order. See Volkswagen II, 545 F.3d at 316. In its opening brief, Dropbox argues that

only NDCA, and not WDTX, has absolute subpoena power over “the most significant third-party

witness in this case,” the inventor Mr. Tsao, this factor weighs heavily in favor of transfer. ECF

No. 19 at 8. Additionally, Dropbox contends that a key trial witness, Mr. Li, is under the subpoena

power of the NDCA. Id. In its response, SynKloud argues that this factor weights against transfer

for two main reasons. First, Mr. Tsao (the named inventor) is willing to travel to the WDTX for

this case, which negates the relevance of his distance from Texas and the availability of



                                                  8
         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 9 of 14




compulsory process as a factor favoring transfer. ECF No. 23 at 13. Second, Dropbox has not

indicated that Mr. Li (a lawyer who previously corresponded with Dropbox), would be unwilling

to testify in this District, and Dropbox has not clarified how Mr. Li would have unprivileged

information that is not already available to Dropbox. Id. at 14.

        Additionally, with respect to Dropbox’s Austin office, SynKloud argues that Dropbox

downplays its presence in this District and its relevance to the products and/or services at issue.

Id. at 8. SynKloud identifies six Dropbox employees located in this District who appear to possess

relevant knowledge. Id. In its reply, Dropbox asserts that the third-party witnesses SynKloud

identifies will not realistically be called to testify at trial. ECF No. 26 at 8.

        After considering the parties arguments, the Court finds that this factor is neutral for the

reasons that follow. First, the parties have identified potential third-party witnesses that may have

relevant information in both NDCA and WDTX as well as outside of either District. For Dropbox

witnesses, although the parties disagree whether there are any Dropbox witnesses in WDTX that

may have relevant information, the Court resolves factual conflicts in favor of the non-movant.

Thus, the Court concludes there may be some Dropbox employees in WDTX with relevant

information. Furthermore, because Plaintiff provided an affidavit stating that Mr. Tsao is willing

to travel to this District, the Court finds Dropbox’s argument that this factor favors transfer

unpersuasive. See Arielle, Inc. v. Monster Cable Prod., Inc., No. 2:06-CV-00382, 2007 WL

951639, at *2 (E.D. Tex. Mar. 26, 2007) (convenience of witnesses did not support transfer where

plaintiff provided affidavits stating that “key” witnesses were willing to travel to Marshall, Texas).

Finally, the Court agrees with Plaintiff’s arguments concerning Mr. Li. Accordingly, because there

may be Dropbox witnesses with relevant information in both NDCA and WDTX, and because the




                                                    9
        Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 10 of 14




inventor of the Patents-in-Suit is willing to testify in this District, the Court finds that the location

of the Dropbox witnesses is a neutral factor.

                c. Cost of attendance for willing witnesses

        The convenience of witnesses is the single most important factor in the transfer analysis.

In re Genentech, Inc., 566 F.3d 1338, 1342 (Fed. Cir. 2009). The Court should consider all

potential material and relevant witnesses. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-

693, 2017 WL 4155236, at *5 (E.D. Tex. Sept. 19, 2017). “When the distance between an existing

venue for trial of a matter and a proposed venue under § 1404(a) is more than 100 miles, the factor

of inconvenience to witnesses increases in direct relationship to the additional distance to be

travelled.” Id. at 1343. However, the convenience of party witnesses is given little weight. See

ADS Sec. L.P. v. Advanced Detection Sec. Servs., Inc., No. A-09-CA-773-LY, 2010 WL 1170976,

at *4 (W.D. Tex. Mar. 23, 2010), report and recommendation adopted in A-09-CA-773-LY (ECF

No. 20) (Apr. 14, 2010).

        Dropbox asserts that all of its expected witnesses are located in NDCA and Seattle. ECF

No. 19 at 6. Dropbox asserts that, because the “Waco courthouse is over 1,000 miles further than

the San Francisco courthouse from Dropbox’s San Francisco headquarters and Seattle facility,”

the burden of attending trial would be significantly greater in WDTX than in NDCA. Id. With

regard to SynKloud’s witnesses, Dropbox argues that travel from Delaware to San Francisco is no

more burdensome than travel from Delaware to Waco. Id. at 8.

        SynKloud, on the other hand, alleges that none of its relevant information or witnesses are

located in NDCA; instead, its key witnesses reside in New York and Virginia. ECF No. 23 at 2.

SynKloud asserts that travel cost and accommodations are more than double in NDCA than in




                                                   10
        Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 11 of 14




WDTX. Id. at 3-4. Therefore, SynKloud argues that it is far easier and more cost effective for

SynKloud to travel WDTX. Id. at 3.

       The Court finds that this factor is neutral because of the following: First, the cost of

attendance of party witnesses does not weigh for or against transfer because there appear to be

several potential witnesses in both NDCA and WDTX, as well as outside either District. Fintiv,

2019 WL 4743678 at *6. In any case, courts give the convenience of party witnesses little weight.

Second, the cost of attendance of Dropbox witnesses is neutral because the parties identified

potential Dropbox witnesses in both districts. Likewise, the cost of attendance of SynKloud is also

neutral because regardless of the District, the witnesses will have to travel over 1,000 miles.

Because neither party witnesses, Dropbox witnesses nor SynKloud witnesses, weigh for or against

transfer, the Court finds that the cost of attendance of willing witnesses factor is neutral.

               d. All other practical problems that make trial of a case easy, expeditious and
                  inexpensive

       In considering a transfer, this court must consider “all other practical problems that make

trial of a case easy, expeditious and inexpensive.” Volkswagen II, 545 F.3d at 314. Multiple suits

involving the same or similar issues may create practical problems that will weigh in favor of or

against transfer. Uniloc USA, Inc. v. Chief Architect, Inc., No. 6:15-cv-1003-RWS-KNM, 2016

WL 9229319, at *5 (E.D. Texas Dec. 2, 2016) (citing In re Volkswagen of Am., Inc., 556 F.3d

1349, 1351(Fed. Cir. 2009) ). This factor is important in cases where, for example, “the trial court

involving the same patent and underlying technology during a prior litigation” or where “there is

co-pending litigation before the trial court involving the same patent and underlying technology.”

In re Vistaprint Ltd., 628 F.3d 1342, 1346 (Fed. Cir. 2010) (applying Fifth Circuit law). But

considerations of judicial economy and the existence of co-pending litigation are not dispositive




                                                  11
         Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 12 of 14




in the transfer analysis. See In re Google Inc., No 2017-107, 2017 WL 977038, at *2 (Fed. Cir.

Feb 23, 2017).

        Dropbox argues that there are no practical issues favoring this District. ECF No. 19 at 9.

Dropbox argues that this Court has neither had to expend time or expense in regard to this case.

Id. SynKloud counters that, due to concerns about judicial economy, this factor weighs in favor

against transfer. ECF No. 23 at 15. SynKloud argues that since it has brought suit regarding the

same Patents-in-Suit against Adobe in this District, adjudication of both these actions by this Court

serves the interest of judicial economy. Id.

        A parallel action in this District involving the same patent weighs heavily in the transfer

analysis. See Uniloc, 2016 WL 9229319, at *5. Though this factor is not dispositive, judicial

economy favors having the infringement of the same patent considered by one judge. Thus,

because parallel litigation concerning the same patent at issue is pending in WDTX, this factor

weighs against transfer. Id.

                 e. Administrative difficulties flowing from court congestion

        The relevant inquiry under this factor is actually “[t]he speed with which a case can come

to trial and be resolved[.]” In re Genentech, Inc., 566 F.3d 1338, 1347 (Fed. Cir. 2009). In its

motion, Dropbox asserts that this factor is neutral, because neither this Court nor NDCA suffers

from judge shortage or backlog of civil matters. ECF No. 19 at 9. In its response, SynKloud cites

Fintiv, which shows that the median time to trial in civil cases in the WDTX is 25% faster than

time-to-trial statistics in NDCA. ECF No. 23 at 16 (citing Fintiv, 2019 WL 4743678 at *7.

SynKloud argues that it chose this forum for “speed and efficient in patent infringement litigation,”

and that transfer could deprive SynKloud of its chosen forum. Id. Finally, SynKloud argues that

since time to trial is faster in this District, this factor weighs against transfer. Id.



                                                    12
        Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 13 of 14




        In the Court’s OGP, trial is scheduled 44–47 weeks after the Markman hearing.3 In this

case, because the Markman hearing is scheduled for September 11, 2020, trial is scheduled to start

April 19, 2021 and May 10, 2021. Even assuming the later date, the time from filing (September

9, 2019) to trial will be about 21 months. As such, because time to trial will be shorter in this

District the Court finds that this factor weighs against transfer.

                f. Local interest in having localized interests decided at home

        In its motion, Dropbox argues that NDCA has a far greater local interest in this case which

strongly favors transfer. ECF No. 19 at 9–10. Dropbox’s argument is premised on the fact that its

headquarters are located in NDCA, the accused technology was developed there, its employees

most knowledgeable about the finances and marketing of the accused technology are in NDCA,

and the Dropbox servers housing the source code are located in NDCA. Id. at 5. Dropbox also

argues that while Dropbox has a satellite office in Austin, that office opened long after the

technology at issue was developed and released. Therefore, none of its employees are key

witnesses to facts relevant to the issues in this case. Id. at 10.

        In its response, SynKloud asserts that this District has a local interest because Dropbox has

a large presence in the district with its Austin office. ECF No. 23 at 16. SynKloud also argues that

WDTX has a particularized interest in this case because of Dropbox’s large presence and

expansion efforts within the District. Id. at 16–17.

        The Court find that this factor weighs against transfer for the reasons that follow. First,

Dropbox has offices in both NDCA and WDTX, so both districts have a significant interest in this

case. Furthermore, although the parties dispute whether there are any Dropbox employees with



3
 Order Governing Proceedings—Patent Case, Western District of Texas, available at
https://www.txwd.uscourts.gov/wpcontent/uploads/Standing%20Orders/Waco/Albright/Order%20Governing%20Pr
oceedings%20-%20Patent%20Cases%20022620.pdf

                                                   13
        Case 6:19-cv-00526-ADA Document 47 Filed 05/18/20 Page 14 of 14




relevant knowledge located in WDTX, SynKloud has identified at least six Dropbox employees in

WDTX who may have relevant information. ECF. No. 23 at 8. As such, WDTX has a localized

interest with respect to Dropbox. For all of these reasons, Dropbox’s contribution to this factor is

neutral. Accordingly, given that Dropbox’s presence in both districts is neutral in terms of transfer,

the Court finds that the local interest in having localized interests decided at home is neutral.

               g. Familiarity of the forum with the law that will govern the case

       Both parties agree that this factor is neutral. ECF No. 19 at 10 (Dropbox), ECF No. 23 at

17 (SynKloud). The Court also agrees.

               h. Avoidance of unnecessary problems of conflict of laws or in the application
                  of foreign law

       Both parties agree that this factor is neutral. ECF No. 19 at 10 (Dropbox), ECF No. 23 at

17 (SynKloud). The Court also agrees.

               i. Conclusion

       Having found that the access to proof factor slightly weighs in favor of transfer while court

congestions weigh against transfer with the other factors being neutral, the Court finds that

Dropbox has not met its “heavy burden” to demonstrate that NDCA is “clearly more convenient.”

Volkswagen II, 545 F.3d at 314 n.10, 315; QR Spex, 507 F.Supp.2d at 664.

       IV.     Conclusion

       It is therefore ORDERED that Dropbox’s motion for transfer venue to the Northern

District of California is DENIED.

SIGNED this 14th day of May 2020.




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE

                                                 14
